I concur in the result. I do not agree that appellant is entitled to recover damages from the sureties on the bond on account of detention of the tractor subsequent to the entry of the judgment in the replevin action. That judgment liquidated
the liability on the bond. 34 Cyc. 1584; Wells on Replevin (2d ed.), § 540; Walls v. Johnson, 16 Ind. 374; 54 C.J. 648; 2 Sedgwick on Damages (9th ed.), § 689a. By that judgment, appellant was entitled to the property or its value. By accepting the property, he waived his right to its value as fixed by the judgment in the replevin action. If the majority would accept the logic of the rule announced, they would have to direct judgment of not less than $1,470 to be entered on account of damages for detention of the tractor subsequent to the entry of judgment in the replevin action. So that appellant would have his tractor and its value too.
While the quotation from Arthur v. Sherman, 11 Wash. 254,39 P. 670, apparently supports the rule, as stated by the majority, what was said was unnecessary to the decision, since the action was to recover the value of the property as fixed by the judgment in the replevin suit. The court, on page 259, says:
"The judgment will be reversed, and the cause remanded with instructions to enter a judgment for the plaintiff against the defendants for the value of the property as determined by the trial court in its findings of fact."
Obviously, that action was maintained in contemplation of the rule of Eidson v. Woolery, 10 Wash. 225, 38 P. 1025. *Page 131